Citation Nr: 1715746	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an extraschedular disability rating in excess of 20 percent for residuals, right leg fracture (mid-shaft tibia) and progressive right knee strain/arthritis, and a combined disability rating in excess 40 percent under 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  Jurisdiction of this case was subsequently transferred to the RO in San Diego, California.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This case was most recently before the Board in May 2016, when the above-noted claim was remanded for additional development.  The case has now been returned for additional appellate review.

The issue of entitlement to service connection for a lower extremity neurological disorder has been raised by the record in an October 2016 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's right knee and lumbosacral spine disabilities are adequately contemplated by the schedular rating criteria, both individually and in concert.


CONCLUSION OF LAW

The criteria for entitlement to an extra-schedular disability rating under the provisions of 38 C.F.R. § 3.321(b) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the manifestations of his service-connected knee and lumbar spine disabilities.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the issue on appeal.

Legal Criteria

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

In determining whether an extra-schedular disability is warranted, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Analysis

As noted in the Board's December 2014 and May 2016 remands, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

As noted above, in May 2016 the Board remanded the case for additional consideration by the Director of Compensation Service to determine whether an extra-schedular disability rating in excess of 20 percent for residuals, right leg fracture (mid-shaft tibia) and progressive right knee strain/arthritis, or a combined disability rating in excess 40 percent under 38 C.F.R. § 3.321(b)(1) was warranted. 

The Veteran's residuals, right leg fracture (mid-shaft tibia) and progressive right knee strain/arthritis disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  This diagnostic code pertains to tibia and fibula impairment, and provides that a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  Malunion of the tibia and fibula with marked knee disability is rated 30 percent disabling.  See 38 C.F.R. § 4.71a , DC 5262.  

The Veteran is also service-connected for a lumbar spine disability, which is rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under this code, an evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

When assessing musculoskeletal disabilities under the schedule of ratings, the Board notes that in determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2016) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2016) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2016) concerning the effects of the disability on the veteran's ordinary activity are always part of the schedular rating consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In the course of the December 2014 decision, the Board found a 20 percent schedular disability rating was warranted for the Veteran's right leg fracture (mid-shaft tibia) and progressive right knee strain/arthritis disability.  For the sake of judicial economy and brevity, the Board will not again discuss and weigh all evidence previously addressed in its December 2014 decision.  Rather, the Board will summarize the disabling manifestations that have resulted from the Veteran's service-connected disabilities during the pendency of this appeal, and explain why those manifestations are reasonably contemplated by the schedule of ratings.

The Veteran underwent VA examinations of his right leg fracture (mid-shaft tibia) and progressive right knee strain/arthritis disability in February 2011 and February 2014.  He also underwent an examination of his lumbar spine degenerative disc disease in August 2013.  Additionally, the Veteran has obtained outpatient treatment for his service-connected disabilities at the Long Beach and San Diego VAMCs.  Further, the Veteran has also received private medical treatment at Patty Brown Physical Therapy and the Neurology Center.  In sum, these records show the Veteran's right leg disability has manifested pain to include flare-ups of heightened pain, weakness/loss of strength, limitation of motion, crepitus, and stiffness.  With respect to the Veteran's lumbar spine disability, he has exhibited similar manifestations of pain with guarding, limited motion, fatigue, muscle spasms, an abnormal gait, and radicular pain.  Again, the central question that must be determined in this case is whether the above-noted disability manifestations are reasonably contemplated by the schedule of ratings.  

In Thun the Court articulated a two prong analysis to determine whether a case warranted the assignment of an extra-scheduler disability rating.  See Thun at 115.  The first question is whether the scheduler rating criteria adequately contemplate the claimant's disability picture.  Id.  If this question is answered in the affirmative it is not incumbent upon the Board to proceed to the second question, because the Board has decided the veteran's disability has been adequately appraised by the rating schedule.  Such is the case in this instance.  It is only in rare and truly exceptional cases where a disability's manifestations are not adequately considered by the rating schedule that the Board should then consider whether the claimant's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Id; see also 38 C.F.R. § 3.321(b)(1).  

In this case, the Board has found the Veteran's disabilities do not break from the "governing norm," as the disabilities-residuals of a right tibia fracture and degenerative arthritis of the lumbar spine-are expressly contemplated by the rating schedule.  As such, these conditions do not satisfy the first criteria for the assignment of an extra-schedular rating, as the conditions are not considered exceptional or unusual disabilities.  Similarly, the Board finds the Veteran's disability manifestations, which include pain, weakness/loss of strength, limitation of motion, crepitus, stiffness, fatigue, muscle spasms, an abnormal gait, and radicular pain are all reasonably contemplated in this case.  This follows, because these manifestations are either expressly contemplated under the Diagnostic Codes that have been utilized to evaluate the Veteran's disabilities, or have been considered insofar as those manifestations may cause the Veteran functional loss.  See 38 C.F.R. §§ 4.10, 4.40, 4.45.  As such, the Board finds the Veteran's service-connected disabilities do not constitute an exceptional disability picture, either individually or in concert, such that the assignment of an extra-schedular disability rating is warranted.    










ORDER

The Board having determined an extra-scheduler disability rating under section 38 C.F.R. § 3.321(b)(1) is not warranted, the benefit sought on appeal is denied. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


